 

Exhibit 10.1

 

SIXTH AMENDMENT TO

SINGLE FAMILY HOMES REAL ESTATE PURCHASE AND SALE AGREEMENT

 

THIS SIXTH AMENDMENT TO SINGLE FAMILY HOMES REAL ESTATE PURCHASE AND SALE
AGREEMENT (this “Sixth Amendment”) is made as of March 4, 2016 between RED DOOR
HOUSING, LLC, a Texas limited liability company (“Seller”) and REVEN HOUSING
TEXAS, LLC, a Delaware limited liability company (“Buyer”) with reference to the
following recitals:

 

RECITALS

 

A. Seller and Buyer entered into that certain Single Family Homes Real Estate
Purchase and Sale Agreement dated as of September 26, 2014, pursuant to which
Seller agreed to sell to Buyer and Buyer agreed to purchase from Seller, 100
single family homes in the State of Texas, as amended by that certain First
Amendment to Single Family Homes Real Estate Purchase and Sale Agreement dated
as of January 26, 2015, that certain Second Amendment to Single Family Homes
Real Estate Purchase and Sale Agreement dated as of May 11, 2015, that certain
Third Amendment to Single Family Homes Real Estate Purchase and Sale Agreement
dated as of August 12, 2015, that certain Fourth Amendment to Single Family
Homes Real Estate Purchase and Sale Agreement dated as of September 23, 2015,
and that certain Fifth Amendment to Single Family Homes Real Estate Purchase and
Sale Agreement dated as of December 29, 2015 (as amended, the “Agreement”).

 

B. Seller and Buyer desire to amend the Agreement in accordance with the terms
of this Sixth Amendment.

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Buyer and Seller hereby agree as follows:

 

AGREEMENT

 

1.Definitions. Capitalized terms used herein and not otherwise defined shall
have the meanings given to such terms in the Agreement.

 

2.Due Diligence Period. The Due Diligence Period pursuant to the Basic Terms of
the Agreement is hereby deleted in its entirety and amended to read as follows:

 

“Due Diligence Period: Subject to the “Acceleration of the Due Diligence Period
and Closing Date” provision in the Basic Terms and Section 7 below, the period
commencing on the Effective Date and ending on April 30, 2016.”

 



 

 

 

3.Basic Terms. The Acceleration of the Due Diligence Period and Closing Date
pursuant to the Basic Terms of the Agreement is hereby deleted in its entirety
and amended to read as follows:

 

“Acceleration of the Due Diligence Period and Closing Date: Upon five (5)
business days’ written notice from Buyer to Seller and subject to Section 5 of
this Agreement, Buyer may elect to purchase from Seller any or all of the
properties listed on Exhibit A attached hereto by delivering written notice (the
“Property Notice”) of its election to accelerate the Due Diligence Period and
Closing Date on those properties listed in the Property Notice (the “Accelerated
Closing” and the date specified in the Property Notice shall be the “Accelerated
Closing Date”). For the avoidance of doubt, the terms of the Agreement shall
remain in effect for those properties not included in the Property Notice.”

 

4.Due Diligence Period; Post-Closing Inspection Reports. Section 7(a) of the
Agreement is hereby deleted in its entirety and amended to read as follows:

 

“(a) Subject to the “Acceleration of the Due Diligence Period and Closing Date”
provision in the Basic Terms, Buyer shall have a period commencing on the
Effective Date and ending at 6:00 PM Pacific Time on April 30, 2016 (the “Due
Diligence Period”) to examine, inspect, and investigate the Property and, in
Buyer’s sole judgment and discretion, to determine whether Buyer desires to
purchase the Property.”

 

5.Governing Law. This Sixth Amendment shall be governed by the laws of the State
of Texas.

 

6.Full Force and Effect. Except as modified by this Sixth Amendment, the
Agreement is unchanged, and is hereby ratified and acknowledged by Buyer and
Seller to be in full force and effect.

 

7.Counterparts. This Sixth Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. An electronically
transmitted counterpart of this Sixth Amendment shall constitute an original for
all purposes.

 

8.Miscellaneous. This Sixth Amendment, together with the Agreement, sets forth
the entire agreement between the parties with respect to the subject matter set
forth herein and therein and may not be modified, amended or altered except by
subsequent written agreement between the parties. In case of any inconsistency
between the provisions of this Sixth Amendment and the Agreement, the provisions
of this Sixth Amendment shall govern and control. This Sixth Amendment shall be
binding upon and shall inure to the benefit of Buyer and Seller and their
respective successors and assigns, if any.

 

 

 

 

IN WITNESS WHEREOF, the undersigned parties have caused this Fifth Amendment to
be duly executed as of the day and year first written above.

 



  SELLER           RED DOOR HOUSING, LLC,   a Texas limited liability company  
        By: /s/ Ricky Williams     Ricky Williams, Manager           BUYER      
    REVEN HOUSING TEXAS, LLC,   a Delaware limited liability company          
By: REVEN HOUSING REIT, INC.,     a Maryland corporation,     its sole member  
          By: /s/ Chad Carpenter       Chad Carpenter,       Chief Executive
Officer

  



 

 